DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	This Office Action is responsive to the communication(s) filed on 02/01/2021 and 04/09/2021.  Claims 1-20, of which claims 1, 10 and 19 are independent, were pending in this application and are considered below.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 02/01/2021 have been considered and made of record by the examiner.



Claim Objections
	Claims 1-20 are objected to because of the following informalities: 
replace the phrase “hands-free vehicle access” (lines 11 and 17 of claim 1; line 7 of claim 10; lines 12 and 18 of claim 19) with the phrase --the hands-free access to the vehicle--, because its antecedent base is found on line 1 claims 1, 10 and 19. 

Claims 2-9, 11-18 and 20 are objected due to their dependency to the objected claims 1, 10 and 19, correspondingly. Appropriate correction is required.

	Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to and should claim 7 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2018/0065545 A1 to McMahon et al. in view of U.S. Patent Application Publication No. US 2006/0220806 A1 to Nguyen et al. and further in view of U.S. Patent Application Publication No. US 2020/0198580 to Saleh et al.

Regarding claims 1, 10 and 18, McMahon et al. disclose a gesture recognition system for hands-free access to a vehicle (Figs. 9 and 10; extracted below – emphasis added), the system comprising: 
a set of vehicle UWB transceivers each arranged proximate to at least one of sides and corners of the vehicle (non-contact power closure member system 10 and 110 in Figs. 1 and 9; ¶[0027] the system 10 could alternatively be used to open and/or close another closure member of a vehicle, such as, but not limited to a sliding door or power swing door of the vehicle); and 

    PNG
    media_image1.png
    406
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    806
    587
    media_image2.png
    Greyscale

a controller in communication with the set of vehicle (¶[0033 The system 10 also includes an electronic control unit 32  is separate from and in communication with a power liftgate electronic control unit and ... can initiate the opening of the rear liftgate 14 by communicating with the power liftgate electronic control unit ... the electronic control unit 32 itself could instead control the rear liftgate 14 or the functions of the electronic control unit 32 could alternatively be carried out by the power liftgate electronic control unit) and configured to: 
detect a presence of a vehicle-authorized mobile device in possession of an authorized user, wherein the mobile device comprises a device (¶[0029] The non-contact power closure member system 10 includes at least one sensor 20 which senses an object or motion when a key fob 22 associated with the specific vehicle 12 is located within a predetermined distance of the vehicle 12, for example when the key fob 22 is in possession of a user 24 approaching the vehicle 12); 
determine a set of defined zones proximate to the vehicle and associated with hands-free vehicle access (¶[0029] The non-contact power closure member system 10 includes at least one sensor 20 which senses an object or motion when a key fob 22 associated with the specific vehicle 12 is located within a predetermined distance of the vehicle 12, for example when the key fob 22 is in possession of a user 24 approaching the vehicle 12; ¶[0031] …sensing zone of the sensor); 
communicate between the set of vehicle transceiver to monitor a location of the mobile device (¶[0029] The non-contact power closure member system 10 includes at least one sensor 20 which senses an object or motion when a key fob 22 associated with the specific vehicle 12 is located within a predetermined distance of the vehicle 12, for example when the key fob 22 is in possession of a user 24 approaching the vehicle 12); 
monitor a movement routine of the mobile device relative to the set of defined zones over a period (¶[0029]: at least one sensor 20 which senses an object or motion when a key fob 22 associated with the specific vehicle 12 is located within a predetermined distance of the vehicle 12 … An example of the object detected by the at least one sensor 20 is a foot of the user 24, and an example of the motion detected by the at least one sensor 20 is a kicking or waving motion of the user 24. It should be appreciated that other objects and/or motions may be alternatively utilized); and 
in response to determining a match between the monitored movement routine and one of a set of predefined movement routines associated with hands-free vehicle access, command one of a set of access actuators of the vehicle to grant hands-free vehicle access corresponding to the matched predefined movement routine (212 in Fig. 10; ¶[0033]: The system 10 also includes an electronic control unit 32 executing software and connected to the at least one sensor 20 ... When an object or motion is detected by the at least one sensor 20, such as the foot, the at least one sensor 20 sends data related to the object or motion to the electronic control unit 32 (i.e., software). The electronic control unit 32 processes the data from the at least one sensor 20 to determine if the object or motion is the activation gesture required to open the rear liftgate 14, rather than a false signal. If the data indicates the presence of the correct activation gesture, the electronic control unit 32 initiates opening of the rear liftgate 14). McMahon et al. disclose all the limitations as stated above except for expressly teaching the details of the sensor 20 included in the non-contact power closure member system 10 and 110 of the vehicle 12 and that the key fob 22 are transceivers (i.e., host-transceiver and mobile transceiver).

Nguyen, in the same field of endeavor, discloses the detail of key fob as a transceiver in communication with the vehicle, as shown in Fig. 11 (extracted below – emphasis added).

McMahon et al. in view of Nguyen disclose all the limitations, as stated above, except that McMahon et al. uses the ultrasonic sensor (The non-contact power closure member system 10 includes a single ultrasonic sensor 20, as shown in FIGS. SA-SC and 7A-7C) as opposed to UWB transceiver. Furthermore, McMahon et al. do not expressly disclose using UWB transceiver to locate the key  22 associated with the specific vehicle 12 within the predetermined distance of the vehicle 12. 


    PNG
    media_image3.png
    766
    671
    media_image3.png
    Greyscale

Saleh et al. disclose using UWB transceivers (¶[0004], The portable fob and the communication and control unit are configured to communicate ultra-wideband (UWB) signals therebetween, Abstract). It is desirable to prevent “relay attack” that enables an attacker to open or even start a vehicle without the key fob. Therefore, it would have been obvious to one of the ordinary skills, before the effective filing date of the claimed invention, to use UWB transceivers of Saleh et al. with the system of McMahon et al. in view of Nguyen in order to overcome the security vulnerabilities.

Regarding claims 2 and 11, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above. McMahon et al. also disclose wherein the predefined movement routines are predetermined for the vehicle. (¶[0031]As shown in FIGS. 2-8, the non-contact power closure member system 10 also includes an indicator 28 located on the vehicle 12 to inform the user 24 of the appropriate location to make an activation gesture which ... could be a movement made by the user 24, and/or or an object placed by the user 24 adjacent the at least one sensor 20).

Regarding claims 3 and 12, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above. McMahon et al. also disclose wherein the predefined movement routines are customizable by the user via the mobile device or another computing device (¶[0036]: for example the system 10 can be disposed on the side of the rear bumper 18, 118 not below the liftgate 14, 114 so that the user is not in path of opening or closing of the liftgate 14, 114 after placing or moving their foot in the zone of detection below the side of the rear bumper 18, 118 … the systems 10, 110 can be provided at other locations).

Regarding claims 4 and 13, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above. McMahon et al. also disclose wherein the user is able to customize at least one of size and shapes of the set of defined zones and durations that the mobile device must remain in particular defined zones (¶[0036] the systems 10, 110 can be provided at other locations, for example the system 10 can
be disposed on the side of the rear bumper 18, 118 not below the liftgate 14, 114 so that the user is not in path of opening or closing of the liftgate 14, 114 after placing or moving their foot in the zone of detection below the side of the rear bumper 18, 11; ¶[0040] The user 24 then leaves his or her foot stationary and/or makes a motion for a required period of time needed to initiate opening of the rear liftgate 14,1 14; ¶[0036] notifying the user 24 can take other forms, such as another type of light or lighted area along or near the rear bumper 18, tail lights, reverse lights, signal lights, an object or projection on a glass of the vehicle 12 (e.g., one of the windows of the vehicle 12). Notifying the user 24 can also include the use of an audible warning tone, honk, or beep, with or without the use of a lighted or projected graphic).

Regarding claims 5 and 14, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above. McMahon et al. also disclose wherein the controller is further configured to command an output actuator of the vehicle to output an indication to the user indicative of whether a particular portion of a particular predefined movement routine has been satisfied (¶[0033] The electronic control unit 32 processes the data from the at least one sensor 20 to determine if the object or motion is the activation gesture required to open the rear liftgate 14, rather than a false signal. If the data indicates the presence of the correct activation gesture, the electronic control unit 32 initiates opening of the rear liftgate 14).

Regarding claims 6 and 15, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above. McMahon et al. also disclose wherein the set of access actuators comprises at least one of a door actuator, a trunk actuator, and a rear tailgate or liftgate actuator (¶[0033] The electronic control unit 32 processes the data from the at least one sensor 20 to determine if the object or motion is the activation gesture required to open the rear liftgate 14, rather than a false signal. If the data indicates the presence of the correct activation gesture, the electronic control unit 32 initiates opening of the rear liftgate 14).

Regarding claims 7, 16 and 20, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above. McMahon et al. also disclose wherein a particular one of the set of predefined movement routines for hands-free access to a trunk/tailgate/liftgate of the vehicle comprises: the mobile device moving to a first defined zone proximate to a rear of the vehicle but where the user would not obstruct movement of the trunk/tailgate/liftgate; the mobile device remaining in the first defined zone for at least a first period; the mobile device then moving to a second defined zone at the rear of the vehicle and where the user would obstruct movement of the trunk/tailgate/liftgate; the mobile device remaining in the second defined zone for at least a second period; and the mobile device then moving back to the first defined zone and remains in the first defined zone for at least a third period (¶[0035] Much like system 10 above, a user-activated, non-contact power closure member system 110 is integrated into a rear bumper 118 of the vehicle body 116 includes at least one sensor 120 which senses an object or motion and can initiate the opening of the rear liftgate 114 coupled to the vehicle body 116. In addition, another user-activated, noncontact power closure member system 110 is disposed below a sliding door 150 coupled to the vehicle 112 and includes at least one sensor 120 which senses an object or motion and can initiate the opening of the sliding door 150 relative to the vehicle body 116. While the systems 10, 110 are illustrated as disposed on the rear bumper below the rear liftgate 14, 114 and sliding door 150, the systems 10, 110 can be provided at other locations, for example the system 10 can be disposed on the side of the rear bumper 18, 118 not below the liftgate 14, 114 so that the user is not in path of opening or closing of the liftgate 14, 114 after placing or moving their foot in the zone of detection below the side of the rear bumper 18, 118; ¶[0040] The user 24 then leaves his or her foot stationary and/or makes a motion for a required period of time needed to initiate opening of the rear liftgate 14, 114). McMahon et al. in view of Nguyen and further in view of Saleh et al. do not expressly disclose the order and duration of the set of predefined movement routines as claimed. However, the order and the duration features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such features appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to set the order and duration of  the set of predefined movement routines as suggested by KSR, in the system of McMahon et al. in view of Nguyen and further in view of Saleh et al., to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 8 and 17, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above, except for expressly teaching wherein the first, second, and third periods are substantially equal and are all less than a timeout period. However, the duration of remaining in different zones are merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such features appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to set the duration of  remaining in different zones, as suggested by KSR, in the system of McMahon et al. in view of Nguyen and further in view of Saleh et al., to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 9 and 18, McMahon et al. in view of Nguyen and further in view of Saleh et al. disclose as stated above. McMahon et al. also disclose in response to determining a match between the monitored movement routine and one of a set of predefined movement routines associated with hands-free vehicle access, command one of a set of access actuators of the vehicle to grant hands-free vehicle access corresponding to the matched predefined movement routine (212 in Fig. 10; ¶[0033]: The system 10 also includes an electronic control unit 32 executing software and connected to the at least one sensor 20 ... When an object or motion is detected by the at least one sensor 20, such as the foot, the at least one sensor 20 sends data related to the object or motion to the electronic control unit 32 (i.e., software). The electronic control unit 32 processes the data from the at least one sensor 20 to determine if the object or motion is the activation gesture required to open the rear liftgate 14, rather than a false signal. If the data indicates the presence of the correct activation gesture, the electronic control unit 32 initiates opening of the rear liftgate 14). McMahon et al. in view of Nguyen and further in view of Saleh et al. do not expressly disclose that hoe such determining take place, e.g., if the mobile device remains in the first or second defined zones for greater than the timeout period, the controller determines that the monitored movement routine of the mobile device does not match the particular one of the set of predefined movement routines. However, setting a time threshold (e.g., time out)  for determining a match, merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such features appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways for determining whether there is a match with the set of predefined movement routines, as suggested by KSR, in the system of McMahon et al. in view of Nguyen and further in view of Saleh et al., to reach at the claimed invention with a reasonable expectation of success.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ledvina; Brent M. (US 11212642 B2); Oman; Todd P. (US 2022/0247854 A1); Hasegawa; Satoshi (US 20210179020 A1); Menard; Eric (US 10311661 B2).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631